949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo MCKAYE, Plaintiff-Appellant,v.Robert BROWN, Jr., et al., Defendants-Appellees.
No. 91-1787.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1991.

Before NATHNIEL R. JONES and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Leo McKaye, a pro se Michigan prisoner, appeals a district court judgment entered in his civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court under Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


2
Seeking damages and injunctive relief, McKaye sued the Director of the Michigan Department of Corrections, various officials of the Ionia Maximum Correctional Facility (IMCF) and the Michigan Bureau of Correctional Facilities, alleging that his constitutional rights were violated when officials at IMCF rejected mail sent to him on four separate occasions.   The rejected mail consisted of two mail-order catalogs from non-approved vendors, two copies of Hustler Magazine, and a mail-order catalog from an approved vendor.


3
Upon review, the district court granted summary judgment for defendants on McKaye's claims regarding the denial of the copies of Hustler Magazine and the two mail-order catalogs from non-approved vendors.   The district court found:  (1) that under the applicable Michigan regulations McKaye had no protected liberty interest in receiving the mail and (2) that defendants had a legitimate penological reason for rejecting the incoming mail.   Upon further review, the district court granted summary judgment for defendants on McKaye's claims for damages arising out of the rejection of the mail order catalog from the approved vendor.   However, the district court granted McKaye's claim for injunctive relief with regard to this claim, enjoining the rejection of mail-order catalogs sent by approved vendors.   McKaye has filed a timely appeal and requests the appointment of counsel.


4
Upon review, we conclude that the district court properly granted summary judgment in this case for the reasons stated in its opinions filed January 29, 1991, and June 11, 1991.   See Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the request for counsel is denied and the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.